Title: To James Madison from William Jarvis, 25 June 1803
From: Jarvis, William
To: Madison, James


					
						Sir
						Lisbon 25th. June 1803.
					
					By the Brig Tace Captn. Thomas via Philadelphia, I had the honor to address you the 11th. Instant, 

enclosing a copy of my note covering the Presidents letter to the Prince Regent & the declaration of the Prince Regent respecting the Neutrality of this Kingdom.  I have since been confidently 

informed that Senr. De Araujo, the Portugueze Minister at the Court of St. Petersburg has obtained from that 

Government an assurance that the Emperor would guarantee the Neutrality of this Country: and that that 

Government had signified the intentions of the Emperor to the English and French Ministers.
					The Sum paid for Louisianna I presume will be deemed a mere trifle compared with the great 

disadvantage the Settlement of it by the French must have been to our Country, and would form but an Item in 

the expence that would  probably have arisen from taking possession of the Country by force of Arms.  Let 

the conduct of Government in this affair be viewed in what point of light it will, it must do them much honor; and at 

the same time that  inspires additional confidence in the moderation, prudence, firmness and Wisdom of the 

Executive, convince all those who have not closed their Minds against Conviction, of the rash, extravagant,  injudicious measure the federal War Clamourists would have precipitated their Country into.  serve for the 

claims on the French Nation  also refute the perpetual ding of Government  inattentive to the 

Interest of the Mercantile part of the Community.
					I am sorry our Supplies have not arrived in Algiers, as I imagine it behoves us to leave no just cause 

of complaint at this time; When  the Forbearance of France and England & compliance of some of the other 

European Nations, the Dey may probably form so high an opinion of his Power & consequence as to 

render him more intractable and unreasonable than ever.  From the little information I possess of the Politics 

of the Regency I am led to believe that they are at all times governed by the fears or interest in their 

foreign Connections; I conceive that not any Nation can be secure without having recourse to one of those 

principles, by  and punctual compliance with the letter & spirit of their Treaties, or to keep a force in the 

Mediterranean Sufficient to awe or beat them into Submission. A report is circulated here that a Portugueze 

Frigate cut out an armed vessel from the Bay of Algiers and has carried her into St. Mary’s and would likewise 

have cut out the Cisne had she not been towed on Shore; it however seems to be incorrect without it took place 

since the date of Mr. OB’s letter.
					I believe Mr. OBrien must be misinformed relative to the appointment of an Ambassador by this 

Government to Algiers but should they & a Peace be concluded before our presents arrive to put the Dey in a 

little better humour with us, it might prove very prejudicial to our affaires.
					Inclosed I have the pleasure to forward letters from Mrs. Pinckney, Graham, Simpson & Leonard one 

from each, & a Copy of part of one from Mr. OBrien.  I have the Honor to be, Sir, Your most obedient humble 

Servant,
					
						William Jarvis
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
